IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :          NO. 695
                                                   :
         ORDER APPROVING THE                       :          SUPREME COURT RULES
         REVISION OF COMMENTS TO                   :
         RULE 136 AND RULE 1136 OF                 :          DOCKET
         THE PENNSYLVANIA                          :
         RULES OF JUVENILE COURT                   :
         PROCEDURE                                 :


                                                ORDER


PER CURIAM

       AND NOW, this 29th day of April, 2016, upon the recommendation of the Juvenile
Court Procedural Rules Committee, the proposal having been submitted without
publication pursuant to Pa.R.J.A. No. 103(a)(3):

       IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that the Comments to Rule 136 and Rule 1136 of the Pennsylvania Rules
of Juvenile Court Procedure are revised in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective immediately.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.